Citation Nr: 9931335	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  99-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a program of vocational rehabilitation under 
Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from February 1976 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 determination which 
found that the veteran was not entitled to a program of 
vocational rehabilitation under Chapter 31, Title 38, of the 
United States Code.  

It is additionally noted that veteran had previously appealed 
from a June 1992 rating decision of the RO which denied a 
rating in excess of 10 percent for residuals of a left ulnar 
nerve transposition.  During the pendency of the appeal, a 20 
percent rating was granted by the RO.  Following an October 
1996 remand by the Board, a 30 percent schedular evaluation 
was assigned by a November 1997 action.  At that time, a 
separate, 10 percent evaluation was assigned for post-
operative scarring.  Thereafter, the veteran submitted a 
signed statement in which he indicated that he was 
withdrawing his appeal of the rating issues.  38 C.F.R. 
§ 20.204 (1999).  Accordingly, this matter is no longer 
before the Board.  Id.  


REMAND

The Board notes that the veteran's August 1999 substantive 
appeal (VA Form 9) included a request for a hearing before a 
member of the Board sitting at the RO.  However, he has not 
been afforded the requested hearing, and there is no 
indication in the available record that his hearing request 
was withdrawn.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:  

The RO should schedule a hearing before a 
member of the Board at the RO.  
Thereafter, the claims file should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  


